                             UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                           Civil Action No. 3:20-CV-00518-FDW-DSC


 MARJORIE ACEVEDO,

        Plaintiff,
        v.                                            DEFENDANT’S MEMORANDUM
                                                          IN OPPOSITION TO
 TEUPEN NORTH AMERICA, INC.,                            PLAINTIFF’S MOTION TO
                                                               DISMISS
        Defendant.




                                       The Bottom Line

       Both parties’ claims in this case focus on and relate to the events leading up, surrounding,

and occurring immediately after Defendant Teupen North America, Inc. (“Teupen”) demoted

Plaintiff Marjorie Acevedo (“Acevedo”) on December 30, 2019 and terminated her employment

on January 3, 2020. While Acevedo claims those actions were discriminatory or retaliatory,

Teupen will present evidence that the employment actions it took against Acevedo were related

to her performance deficiencies and behavior.

       Indeed, Acevedo knew her job security was in jeopardy before she was demoted. In the

days prior to her demotion, she forwarded to her personal email account confidential information

of Teupen because, in her own words, “I believed they evidenced Teupen’s wrongdoing in its

conduct toward me.” Declaration of Marjorie Acevedo, Doc. No. 11-2 at ¶ 17. The day before

she was demoted, Acevedo went further in preparing for a potential change in employment status,

and, without authorization, removed from Teupen’s Verizon account Teupen’s iPhone that had

been provided for use related to her employment.




                                    1
     Case 3:20-cv-00518-FDW-DSC Document 15 Filed 01/04/21 Page 1 of 15
       These actions corroborate Teupen’s claim not only that Acevedo had performance

deficiencies, but also that Acevedo knew of those deficiencies and took steps to prepare for life

post-Teupen, including filing this meritless lawsuit. After she was terminated, Acevedo failed to

return multiple items of Teupen’s property, including the iPhone and the laptop computer that

had been issued to her.1 Acevedo’s actions—forwarding confidential information to her personal

email account and refusing to return Teupen’s property—are the basis for Teupen’s compulsory

counterclaims.

       Because Teupen’s counterclaims arise out of and relate to the same occurrences that are

the subject matter of Acevedo’s own claims, the counterclaims are compulsory under Federal

Rule of Civil Procedure 13(a) and, therefore, this Court has subject matter jurisdiction for the

claims. The Court should deny Acevedo’s motion to dismiss the counterclaims accordingly.

                                      Factual Background

       Acevedo began working for Teupen in May 2017 as an Accounting Administrator and

was promoted to Accounting Manager in May 2018. (D.E. 8 at ¶¶ 1-2.) As a part of her job,

Acevedo was placed in a position of trust and confidence and had access to Teupen’s financial

information and records, including bank account information and other information related to

contracted services and vendors, including Verizon. (Id. at ¶¶ 3-4.) Teupen provided Acevedo

with a company laptop computer and iPhone for use in connection with her employment. (Id. at

¶¶ 5, 46.) Teupen placed the iPhone on its corporate Verizon account and paid for the purchase

cost of the device as well as the usage charges for services like talk, text, and mobile data.2 (Id.




1
  While Acevedo eventually returned the laptop four months later, in May 2020, Acevedo still
refuses to return the iPhone to Teupen.
2
  See generally Ex. 2 to Def.’s Memo. in Opp’n to Pl.’s Mot. for Sanctions.



                                    2
     Case 3:20-cv-00518-FDW-DSC Document 15 Filed 01/04/21 Page 2 of 15
at ¶ 5.) Acevedo had access to the Verizon account as a part of her job; she was responsible for

managing the account and submitting Teupen’s payments to Verizon for costs associated with its

use of phone and data services. (Id. at ¶ 7.)

        When Teupen first hired Acevedo, the parties executed an Employment Agreement. (Id.

at ¶ 1.) Therein, the parties agreed that the property and records Teupen issued to Acevedo would

remain Teupen’s, and that Acevedo would immediately return all Teupen’s property and records

to Teupen upon the termination of her employment. (Id. at ¶ 48.) The parties also agreed that

Acevedo would hold Teupen’s “Confidential Information” in strict confidence and would not,

under any circumstances, allow an unauthorized person or entity to access it. (Id. at ¶ 43.) They

further agreed that, upon Teupen’s demand, Acevedo would immediately return all such

confidential information to Teupen and any devices on which such confidential information was

stored. (Id. at ¶ 47.)

        In Fall 2019, there were multiple deficiencies with Acevedo’s performance, and Teupen

discussed these issues with her at the time. By the end of December, Acevedo knew her

employment status was in jeopardy. From about December 25 through about December 30, 2019,

Acevedo forwarded several emails containing Teupen’s confidential information to her personal

email account without authorization. (Id. at ¶ 44.) These emails included internal personnel and

payroll information, sensitive financial records, and invoices from vendors. On December 29,

2019, Acevedo also accessed Teupen’s Verizon account and, without authorization, removed the

iPhone that had been issued to her from Teupen’s account, put the phone in her name, changed

the billing contact for the iPhone to herself, and changed the account holder of the telephone

number for the phone from Teupen to herself. (Id. at ¶¶ 8-11.)




                                     3
      Case 3:20-cv-00518-FDW-DSC Document 15 Filed 01/04/21 Page 3 of 15
        On Monday, December 30, 2019, Teupen demoted Acevedo and removed her accounting

responsibilities. (Id. at ¶ 12.) Andreas Liebl, Teupen’s Operations Manager, informed Acevedo

of these changes; when Acevedo refused to cooperate, she engaged in further misconduct. (Id.)

Liebl then asked Acevedo to turn over her iPhone and to depart the facility. (Id. at ¶ 13.) But

Acevedo refused to do so and left the premises with the iPhone in hand. (Id. at ¶¶ 13-14.)

        In light of Acevedo’s multiple instances of misconduct and her refusal to cooperate with

the transition of her duties, Teupen terminated Acevedo’s employment on January 3, 2020. (Id.

at ¶ 15.) To date, Acevedo has refused to return the iPhone and the confidential information she

wrongfully forwarded to her personal email address. (Id. at ¶¶ 19, 49.) Acevedo also wrongfully

withheld the laptop computer until May 9, 2020. (Id. at ¶ 20.)

        Acevedo then filed this action against Teupen, alleging claims of discrimination and

retaliation under Title VII of the Civil Rights Act of 1964 (“Title VII”) and the Americans with

Disabilities Act (“ADA”), and a state law claim of wrongful discharge. (D.E. 1.) Teupen has filed

five counterclaims, which all relate to Acevedo’s actions and misconduct surrounding her

demotion and termination of her employment and her subsequent refusal to comply with the duties

she owed and the promises she made to Teupen in connection with her employment. (See

generally D.E. 8.) Specifically, Teupen alleges the following counterclaims:

       Count I: Employee Theft. This count pleads larceny of property, larceny by an employee,

        embezzlement by virtue of employment, and obtaining property by false pretenses under

        North Carolina’s civil remedy for these criminal prohibitions, N.C. Gen. Stat. § 1-538.2.

        See N.C. Gen. Stat. §§ 14-72, 14-74, 14-90, 14-100. This count concerns Acevedo’s theft

        of the iPhone. (D.E. 8 at ¶¶ 23-32.)




                                      4
       Case 3:20-cv-00518-FDW-DSC Document 15 Filed 01/04/21 Page 4 of 15
    Count II: Conversion. This count pleads conversion of the iPhone under North Carolina

     common law. (Id. at ¶¶ 33-35.)

    Count III: Constructive fraud. This count pleads constructive fraud under North Carolina

     common law, alleging that Acevedo breached her fiduciary duty to Teupen by falsely

     representing to Verizon that she had the legal capacity to transfer the iPhone from Teupen

     to Acevedo and that Teupen had agreed to release liability related to the phone. (Id. at

     ¶¶ 36-41.)

    Count IV: Breach of contract. This count alleges, under North Carolina common law, that

     Acevedo violated multiple provisions of her Employment Agreement with Teupen by

            (1) refusing to return the iPhone;

            (2) refusing to return the laptop until May 9, 2020;

            (3) refusing to return the confidential information stored on the iPhone and the
                laptop; and

            (4) refusing to return the unauthorized copies of the confidential information that
                she emailed to her personal email account. (Id. at ¶¶ 42-53.)

    Count V: Computer trespass. This count pleads several civil violations of North Carolina’s

     computer crime statutes. N.C. Gen. Stat. § 14-453 et seq.; see § 1-539.2A. Teupen alleges

     that Acevedo used a computer to

            (1) execute a “scheme or artifice to defraud” Teupen and “obtain” Teupen’s
                property by making false representations to Verizon regarding the iPhone,
                § 14-454(a)(1)–(2);

            (2) make “unauthorized cop[ies]” of Teupen’s confidential information by
                forwarding emails to her personal email account, § 14-458(a)(5);

            (3) “den[y]” computer services to Teupen, an “authorized user,” by refusing to
                return the laptop until May 9, 2020, § 14-456(a); and

            (4) “den[y]” computer services to Teupen, an “authorized user,” by refusing to
                return the iPhone, § 14-456(a). (D.E. 8 at ¶¶ 54-62.)


                                   5
    Case 3:20-cv-00518-FDW-DSC Document 15 Filed 01/04/21 Page 5 of 15
                                          Legal Standard

         “Rule 12(b)(1) provides for dismissal where the court lacks jurisdiction over the subject

matter of the lawsuit.” Reid v. North Carolina, 837 F. Supp. 2d 554, 558 (W.D.N.C. 2011).

Teupen, as the party asserting federal jurisdiction over its counterclaims, bears the burden of proof

by a preponderance of the evidence. Mitchell v. Winston-Salem State Univ., No. 1:19CV130, 2020

WL 1516537, at *5 (M.D.N.C. Mar. 30, 2020).

         The movant in a Rule 12(b)(1) motion may mount a facial attack or a factual attack on the

nonmovant’s assertion of subject matter jurisdiction. Kerns v. United States, 585 F.3d 187, 192

(4th Cir. 2009). “In a facial challenge, a defendant asserts that the allegations, taken as true, are

insufficient to establish subject-matter jurisdiction.” Mitchell, 2020 WL 1516537, at *5. This

mirrors the standard of a Rule 12(b)(6) motion. Kerns, 585 F.3d at 192; see Bentivegna v. People's

United Bank, No. 14-CV-599 (ADS)(GRB), 2016 WL 3460374, at *6 (E.D.N.Y. June 21, 2016)

(“In ruling on a Rule 12(b)(1) motion, the Court must accept all factual allegations in the pleading

as true and draw all reasonable inferences in favor of the pleader.”). “In that situation, . . . the

motion must be denied if the complaint alleges sufficient facts to invoke subject matter

jurisdiction.” Kerns, 585 F.3d at 192. In a factual attack, the movant contends “that the

jurisdictional allegations of the complaint are not true.” Id. (cleaned up). There, “the presumption

of truthfulness normally accorded a complaint's allegations does not apply,” id., and the court

may “go beyond the allegations of the complaint and in an evidentiary hearing determine if there

are facts to support the jurisdictional allegations,” Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir.

1982).

         Here, the parties agree that the basis for federal jurisdiction over Teupen’s counterclaims

is supplemental jurisdiction pursuant to 28 U.S.C. § 1367. That section provides that “in any civil




                                    6
     Case 3:20-cv-00518-FDW-DSC Document 15 Filed 01/04/21 Page 6 of 15
action of which the district courts have original jurisdiction, the district courts shall have

supplemental jurisdiction over all other claims that are so related to claims in the action within

such original jurisdiction that they form part of the same case or controversy under Article III.”

§ 1367(a). Supplemental jurisdiction exists if “[t]he state and federal claims . . . derive from

a common nucleus of operative fact.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725

(1966); see Axel Johnson, Inc. v. Carroll Carolina Oil Co., Inc., 145 F.3d 660, 662 (4th Cir.

1998) (noting that § 1367 codified the Supreme Court’s holding in Gibbs).3

                                            Argument

I.     A factual attack on Teupen’s assertion of jurisdiction fails because Acevedo’s Rule
       12(b)(1) motion improperly contests the merits of Teupen’s counterclaims.

       Acevedo fails to specify whether her Rule 12(b)(1) motion brings a facial attack or a

factual attack on Teupen’s assertion of federal jurisdiction. The motion appears to blur the line

between the two, first asserting that the “counterclaims fail to sufficiently allege facts that would

make Defendant’s claims ‘compulsory,’ and thus they should be dismissed for lack of

supplemental jurisdiction” before inviting the Court to “consider[ ] . . . the factual circumstances

and weight of Defendant’s allegations.” (D.E. 14 at 8.) But Acevedo cannot have it both ways;

caselaw does not support such a hybrid challenge under Rule 12(b)(1). And the motion’s

substance indicates that Acevedo, in truth, brings a facial attack. The motion does not request an

evidentiary hearing, which the Fourth Circuit found to be an essential part of a factual attack in

Adams. 697 F.2d at 1219; see Kerns, 585 F.3d at 192 (emphasizing the evidentiary-hearing

component of a factual challenge). And the only “evidence” outside the pleadings cited in the




3
  Acevedo does not argue that the Court should decline to exercise supplemental jurisdiction over
Teupen’s counterclaims pursuant to 28 U.S.C. § 1367(c). None of the situations contemplated by
that section are present here.

                                    7
     Case 3:20-cv-00518-FDW-DSC Document 15 Filed 01/04/21 Page 7 of 15
motion is two self-serving declarations authored by Acevedo and her counsel.4 (See D.E. 14 at

8.)

       If the Court construes Acevedo’s motion as mounting a factual challenge, it is critical to

note that here, “the jurisdictional facts are intertwined with the facts central to the merits of the

dispute.” Kerns, 585 F.3d at 193 (citation omitted). The counterclaims’ factual allegations that

Acevedo attempts to rebut in her motion are the same ones that would establish supplemental

jurisdiction. For example, Acevedo argues that she was not demoted or terminated for her

misconduct. (See D.E. 14 at 8 (“In fact, at the time of Ms. Acevedo’s termination on January 3,

2020, she was told in writing by Defendant that she was being terminated without cause.”

(emphases omitted)).) If these actions were taken because of her misconduct (and they were),

however, then supplemental jurisdiction clearly exists here, as Acevedo’s complaint asserts that

Teupen’s decision to terminate her employment was motivated by discriminatory animus, not by

her misconduct. (See D.E. 1 at 8–9.)

       This “intertwin[ing]” between the jurisdictional facts and the merits has three important

consequences. First, Teupen’s counterclaims are still entitled to a “presumption of truthfulness,”

even in the face of a factual attack on jurisdiction. Kerns, 585 F.3d at 193. Second, in this

situation, “the court should resolve the relevant factual disputes only after appropriate discovery,

unless the jurisdictional allegations are clearly immaterial or wholly unsubstantial and frivolous.”

Id. Teupen’s jurisdictional allegations are not “clearly immaterial” because they were not “made

solely for the purpose of obtaining jurisdiction.” Id. (citation omitted). Rather, they are central to




4
  Acevedo’s decision to state the allegations in her complaint as fact in her motion to dismiss is
improper in both situations. (See D.E. 14 at 2–3.) As Acevedo has moved to dismiss Defendant’s
counterclaims, it is the allegations in the counterclaims—not the complaint—that may be entitled
to an assumption of truth at this stage.

                                     8
      Case 3:20-cv-00518-FDW-DSC Document 15 Filed 01/04/21 Page 8 of 15
the substance of Teupen’s counterclaims—Acevedo’s actions connected to her employment with

Teupen in the days leading up to, surrounding, and taken after her separation are critical issues in

this case. And, as discussed more fully in Teupen’s response in opposition to Acevedo’s motion

for sanctions, Teupen’s counterclaims are neither “wholly unsubstantial” nor “frivolous,” as

Teupen has presented evidence in connection with that response that establishes solid factual

bases for all its counterclaims.

       Third, “when the jurisdictional facts and the facts central to [the merits of a] claim are

inextricably intertwined, the trial court should ordinarily assume jurisdiction and proceed to the

intertwined merits issues.” Id. Federal courts consistently “refus[e] to treat indirect attacks on the

merits as Rule 12(b)(1) motions.” Id. (quoting Williamson v. Tucker, 645 F.2d 404, 415 (5th Cir.

1981)). One important reason for this is judicial economy: “No purpose is served by indirectly

arguing the merits in the context of federal jurisdiction.” Id. (quoting Williamson, 645 F.2d at

415). Another is to provide “a greater level of protection to the [defendant] who in truth is facing

a challenge to the validity of his claim: the [plaintiff] is forced to proceed under Rule 12(b)(6)

or Rule 56, both of which place greater restrictions on the district court’s discretion.” Id. (quoting

Williamson, 645 F.2d at 415).

       Acevedo has not moved to dismiss Defendant’s counterclaims under Rule 12(b)(6) or for

summary judgment and has instead attempted to argue the merits in her Rule 12(b)(1) motion—

and thereby strip Teupen of the “procedural safeguards” it deserves as the nonmovant in either of

those types of motion. Id. Thus, there are no “merits” issues for the Court to “proceed” to pursuant

to Kerns, and the Court should “assume jurisdiction” and deny Acevedo’s Rule 12(b)(1) motion.




                                    9
     Case 3:20-cv-00518-FDW-DSC Document 15 Filed 01/04/21 Page 9 of 15
II.    Because Teupen will have to present the same evidence to both rebut Acevedo’s
       claims and support its counterclaims, the counterclaims are compulsory under Rule
       13.

       “The Fourth Circuit has held that, absent an independent basis of jurisdiction, a federal

court has supplemental jurisdiction over a compulsory counterclaim but not a permissive

counterclaim.” Ginwright v. Exeter Fin. Corp., No. CV TDC-16-0565, 2016 WL 5867443, at *2

(D. Md. Oct. 6, 2016) (citing Painter v. Harvey, 863 F.2d 329, 331 (4th Cir. 1988)); see Fed. R.

Civ. P. 13(a)(1) (counterclaim is compulsory if it “arises out of the transaction or occurrence that

is the subject matter of the opposing party’s claim”). Teupen’s counterclaims are compulsory

under Rule 13, and Acevedo’s Rule 12(b)(1) motion must be denied.

       To assess whether a counterclaim is compulsory, the Fourth Circuit has held that four

factors are relevant:

       (1) whether the issues of fact and law in the claim and counterclaim are essentially
       the same; (2) whether res judicata would bar a subsequent suit on the counterclaim
       absent the compulsory counterclaim rule; (3) whether the same evidence would
       support or refute the claim and the counterclaim; and (4) whether there is a logical
       relationship between the claim and the counterclaim.

Q Int'l Courier Inc. v. Smoak, 441 F.3d 214, 219 (4th Cir. 2006). “A court need not answer all

these questions in the affirmative for the counterclaim to be compulsory.” Painter, 863 F.2d at

331. “Instead, these inquiries work less like a litmus test and more like a guideline.” Q Int'l

Courier, 441 F.3d at 219 (quotation marks omitted) (quoting Painter, 863 F.2d at 331). But the

court has clarified that the third inquiry is the most important: “[W]here . . . the same evidence

will support or refute both the claim and counterclaim, the counterclaim will almost always be

compulsory.” Painter, 863 F.2d at 331–332.




                                     10
      Case 3:20-cv-00518-FDW-DSC Document 15 Filed 01/04/21 Page 10 of 15
       A.      Counterclaims concerning the iPhone and Confidential Information

       Teupen’s counterclaims stemming from Acevedo’s theft of the iPhone and failure to return

Teupen’s confidential information are compulsory because the same evidence will support or

refute both these counterclaims and Acevedo’s claims of discrimination. Specifically, Acevedo

alleges that Teupen took adverse actions against her, including demoting her and terminating her

employment, because of her national origin, or sex, or disability, or some combination of these.

(D.E. 1 at    8–10.) Teupen asserts that it demoted Acevedo and terminated her employment

because she engaged in misconduct. Acevedo was aware of this misconduct, and in the days

before she was demoted, took steps to benefit herself post-Teupen: emailing confidential

information related to Teupen to her personal email account in an attempt to support her claims

in this lawsuit and to pilfer Teupen’s iPhone by first removing the iPhone from Teupen’s Verizon

account and then by refusing to return the iPhone to Teupen when Leibl specifically requested

that she do so on December 30, 2019. Employee misconduct is a legitimate, nondiscriminatory

reason for taking adverse employment action under step two of the McDonnell Douglas

framework. See Miller v. Wal-Mart, No. 1:13-CV-00046-MOC, 2015 WL 996608, at *6

(W.D.N.C. Mar. 6, 2015), aff'd, 606 F. App'x 99 (4th Cir. 2015) (per curiam). Necessarily,

Teupen will introduce this evidence both to deny Acevedo’s claims of discrimination and

retaliation as well as to support its counterclaims for employee theft, conversion, constructive

fraud, breach of contract, and computer trespass. (See, e.g., Ex. 2 to Def.’s Resp. in Opp’n to Pl.’s

Mot. for Sanctions.) This includes Acevedo’s Employment Agreement, which serves as the basis

for Teupen’s breach of contract counterclaim.

       Further, and critically, Acevedo concedes that her “claims will probe her treatment over

the last several months of her employment, including her demotion and ultimate termination.”




                                    11
     Case 3:20-cv-00518-FDW-DSC Document 15 Filed 01/04/21 Page 11 of 15
(D.E. 14 at 9 (emphasis added).) Acevedo cannot have it both ways: demand to “probe” several

months’ of her employment while demanding exclusion of evidence related to her own

misconduct and other bad acts. Acevedo cannot put blinders on the jury to consider only actions

that she claims help her case and exclude evidence that supports Teupen’s claims of misconduct

and provide vital context to the employment actions at issue.

        “Repeatedly, courts have declined to dismiss state law counterclaims in an employment

discrimination suit where the counterclaims go to an element of the plaintiff’s discrimination

suit.” Brooks v. Valley Day Sch., No. CIV.A. 14-5506, 2015 WL 4770759, at *4 (E.D. Pa. Aug.

12, 2015) (collecting cases). For example, in Plebani v. Bucks County Rescue Emergency Medical

Services, the court found that the employer defendant’s counterclaims for on-the-job misconduct

were compulsory because of their close connection to the plaintiff’s claims of discrimination:

        Here, defendant's counterclaims in conversion and unjust enrichment do appear
        logically connected to plaintiff’s claims, and thus compulsory. Since the Squad
        appears to claim that plaintiff’s alleged misconduct was its true reason for firing
        her, it will attempt to prove her alleged misconduct as a legitimate reason for her
        termination and an affirmative defense to her retaliation claim. The Squad's
        affirmative defense and its counterclaim will thus involve similar factual issues,
        namely whether Ms. Plebani in fact engaged in misconduct.

No. Civ.A.03–5816, 2004 WL 2244543, at *3 (E.D. Pa. Sept. 30, 2004); see also, e.g., Oxlaj v.

Darby Rd. Pub. House & Rest., LLC, No. CV 16-1180 (CCC), 2018 WL 1317865, at *2 (D.N.J.

Mar. 14, 2018) (“Defendants’ Counterclaim for fraud is tied to those proofs Defendants may offer

to defend against Plaintiff’s retaliation claim as set forth in Count IV of the Second Amended

Complaint. Defendants’ common law fraud claim, which addresses Defendants’ alleged reasons

for terminating Plaintiff, shares a common nucleus of operative fact with Plaintiff’s retaliation

claim under 29 U.S.C. §§ 215(a)(3), which forms, in part, the basis for this Court's original

jurisdiction.   The   Court    will   accordingly    assert     supplemental   jurisdiction   over




                                    12
     Case 3:20-cv-00518-FDW-DSC Document 15 Filed 01/04/21 Page 12 of 15
Defendants’ Counterclaim.” (record citations omitted)); Amort v. NWFF, Inc., No. 6:11-CV-

6396-AA, 2012 WL 3756330, at *3 (D. Or. Aug. 27, 2012) (“I find that defendants’ counterclaims

are substantially related to Plaintiff’s Title VII claim and form part of the same case or

controversy. The bases of the counterclaims relate to Plaintiff’s employment and the alleged

reasons for his termination and will undoubtedly serve as defenses to Plaintiff’s federal retaliation

claim. . . . Therefore, I find appropriate the exercise of supplemental jurisdiction over defendants’

counterclaims.”). See generally Adams St. Joint Venture v. Harte, 231 F. Supp. 2d 759 (N.D. Ill.

2002) (retaining supplemental jurisdiction where both parties’ claims depended on an

examination of the defendant’s job performance).

       This overlap in the evidence required to resolve Acevedo’s claims and Teupen’s

counterclaims also demonstrates that other factors identified by the Fourth Circuit have been met.

First, because the evidence is the same in both situations, several “issues of fact . . . in the claim

and counterclaim are essentially the same.” Q Int'l Courier, 441 F.3d at 219. Second, the claims

and the counterclaims have a “logical relationship.” Id.; see Plebani, 2004 WL 2244543, at *3.

But again, the most important factor by far according to the Fourth Circuit—whether “the same

evidence will support or refute both the claim and counterclaim”—conclusively favors Teupen

here. Painter, 863 F.2d at 331–332.

       B.      Counterclaims Concerning the Laptop

       Teupen’s counterclaims stemming from Acevedo’s refusal to return the laptop computer

until May 9, 2020, are compulsory because they relate to Acevedo’s actions surrounding her

termination of employment. Acevedo also used the laptop to transmit Teupen’s confidential

information to her personal email address without authority: this occurred in part on December

29, 2019, a Sunday, during non-office hours. Acevedo changed the Verizon account information




                                    13
     Case 3:20-cv-00518-FDW-DSC Document 15 Filed 01/04/21 Page 13 of 15
this same day, most likely from Teupen’s laptop.         Acevedo’s refusal to return the laptop

immediately after her employment agreement was terminated supports Teupen’s allegations

regarding her behavior at the time of her demotion and separation. Critically, Acevedo claims

she did not return the laptop immediately because, in part, she “did not feel comfortable returning

to the office after [she] was terminated to drop off the laptop.” Acevedo Declaration ¶ 13 (D.E.

11-2.) The nature of her claimed discomfort, and the reasons therefor, bear directly on her claims

of discrimination and retaliation.    It will take little more evidence to show that Acevedo

wrongfully refused to return the laptop for four months after the termination of her employment.

Thus, once again, “the same evidence will support or refute both the claim and

counterclaim.” Painter, 863 F.2d at 331–332.

                                           Conclusion

       Because Teupen’s counterclaims in this lawsuit are compulsory under Rule 13, the Court

has supplemental jurisdiction over all of them. The motion to dismiss for lack of subject matter

jurisdiction should therefore be denied.

       Filed January 4, 2020.

                                                     Respectfully submitted,

                                                     /s/ Kevin J. Dalton
                                                     Kevin J. Dalton (NC Bar No. 24197)
                                                     David I. Klass (NC Bar No. 53342)
                                                     FISHER & PHILLIPS LLP
                                                     227 West Trade Street, Suite 2020
                                                     Charlotte, North Carolina 28202
                                                     Telephone: (704) 334-4565
                                                     Facsimile: (704) 334-9774
                                                     Email: kdalton@fisherphillips.com
                                                     Email: dklass@fisherphillips.com
                                                     Attorneys for Defendant




                                    14
     Case 3:20-cv-00518-FDW-DSC Document 15 Filed 01/04/21 Page 14 of 15
                           UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                         Civil Action No. 3:20-CV-00518-FDW-DSC


 MARJORIE ACEVEDO,

                  Acevedo,
        v.

 TEUPEN NORTH AMERICA, INC.,

        Defendant.

                                     Certificate of Service

       I hereby certify that on January 4, 2020, I electronically filed the foregoing document with

the Clerk of Court using the CM/ECF system, which will send electronic notice to Acevedo’s

counsel, L. Michelle Gessner, at michelle@mgessnerlaw.com.

       I certify pursuant to Rule 11 that this Memorandum complies with the Court’s limitation

of 4,500 words.



       Served January 4, 2020.                      Respectfully submitted,

                                                    /s/ Kevin J. Dalton
                                                    Kevin J. Dalton
                                                    Attorney for Defendant
                                                    FISHER & PHILLIPS LLP




                                   15
    Case 3:20-cv-00518-FDW-DSC Document 15 Filed 01/04/21 Page 15 of 15
